ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “dividing the at least one channel coefficient matrix, based on frequency domain and the time domain, into 
    PNG
    media_image1.png
    13
    31
    media_image1.png
    Greyscale
 frequency-domain channel matrices and 
    PNG
    media_image2.png
    15
    36
    media_image2.png
    Greyscale
 time-domain channel matrices, respectively, wherein the at least one channel coefficient matrix comprises 
    PNG
    media_image3.png
    13
    69
    media_image3.png
    Greyscale
 secondary channel coefficient matrices, and each of the plurality of secondary channel coefficient matrices comprises 
    PNG
    media_image4.png
    13
    46
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    13
    35
    media_image5.png
    Greyscale
channel coefficient matrix blocks; and substituting the secondary channel coefficient matrices, the relative velocity parameter and the relative distance parameter into a snapshot vector matrix equation, to obtain a snapshot vector matrix with a processing gain of 
    PNG
    media_image6.png
    11
    114
    media_image6.png
    Greyscale
 dB”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Yasuhiro et al.  (JP2012103132 A) [Espacenet translation] describes that a sub-array composed of N receiving antennas is taken out from the L receiving antennas while shifting the phase reference point, and the spatial averaging method is applied to the signals received by these sub-array groups…in step S103, the eigenvalue expansion (Nth order) of the correlation matrix is performed…next, in step S104, the signal space vector is extracted. In the case of the LS (Least Square) method, the calculation of the regular matrix Ψ (least squares method) is performed in step S105. On the other hand, in the case of the TLS (Total Least Square) method, the eigenvalue expansion (2Ns order) of the expanded signal space matrix is performed in step S106, the eigenvalue matrix is generated in step S107, and the regular matrix is derived from the eigenvalue matrix in step S108. Calculate Ψ…after obtaining the regular matrix Ψ by the LS method or the TLS method, the eigenvalue calculation (Ns order) of the regular matrix Ψ is performed in step S109, and the angle is calculated in step S110. Note that Ns is the incoming wavenumber calculated by estimating the incoming wavenumber, and Ns = N-1 at the maximum processing load (paragraph 5); a radar device includes a signal vector generation part which generates a signal vector based on a reflection wave received from a target using a plurality of receiving antennas…a partial matrix generation part which generates a partial matrix based on the signal vector…a regular matrix operation part which calculates a regular matrix from the partial . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648